Citation Nr: 1310539	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities, to include whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from May 1979 to May 1983 and from May 1985 to April 1988 and the United States Army from August 2005 to December 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).

In September 2012, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has asserted that he is unemployable due to his service-connected low back disability, the rating for such which is currently on appeal.  As such, a Rice-type TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra.

The issues of a rating in excess of 40 percent for degenerative joint disease of the lumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 19, 2012, prior to the promulgation of a decision, the Board received notification from the Veteran that a withdrawal of the issues for a rating in excess of 10 percent for degenerative arthritis of the right and left knee is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of a rating in excess of 10 percent for degenerative arthritis of the right and left knee by the Veteran are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On September 19, 2012, prior to the promulgation of this decision, the Board received notification from the Veteran, through his authorized representative, that he was withdrawing from appeal the issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the right and left knee, respectively.  Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, these issues are dismissed.


ORDER

The issue of a rating in excess of 10 percent for degenerative arthritis of the right knee is dismissed.

The issue of a rating in excess of 10 percent for degenerative arthritis of the left knee is dismissed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

A new VA examination is necessary to reconcile the inadequacies of the previous spine examination, conducted in August 2011 with an addendum in March 2012.  Specifically, the most recent VA compensation examination diagnosed the Veteran with spondylosis of the lumbar spine without lower extremity radiculopathy.  The examiner did not provide an explanation with regard to the lack of any radiculopathy found, which is needed in light of the Veteran consistent complaints of radiating pain to his legs, as indicated on page 15 of the hearing transcript.  Further, it is unclear the meaning of the examiner's comment "when standing, he will not stand erect and takes an upper torso flexed posture at least 40 degrees, but will not engage in the range of motion necessary to live."  The Veteran testified that he uses a TENS unit and a wheelchair, as indicated on page 7 of the hearing transcript.  Further, the VA examiner concluded that there was no significant effect on usual occupation, but did not provide an explanation for his finding that the Veteran was employable in general based upon his combined service-connected disabilities.  (See August 2011 VA examination and March 2012 addendum).

Accordingly, the Board finds that, on remand, the Veteran should be afforded another VA spine examination that expressly considers the current nature and severity of his low back disorder and associated complaints of radiculopathy.  In particular, that examination should address the criteria concerning pain on motion and other functional loss set forth in 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, and 38 C.F.R. § 4.59; and interpreted by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this regard, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In addition to the development requested above, the Board finds that, on remand, the Veteran should be afforded a VA examination that considers any objective neurologic abnormalities associated with his low back disability that should be separately evaluated under appropriate codes if found to be associated with the service-connected low back disability.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).

With regard to the issue of TDIU, the claim for an increased rating could affect his claim for TDIU, the Board finds that the claims are inextricably intertwined and a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, physically or electronically, all VA treatment records dated since June 11, 2012.

2.  Make arrangements to obtain the any private treatment records not associated with the file, as well as records from Dr. Vasquez, as indicated on page 7 of the hearing transcript.

3.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner(s), and all indicated tests and studies should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion.  The examiner should describe the nature and extent of any: ankylosis including lumbar spinal segments involved, spasm, guarding, and abnormal gait or spinal contours.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present, and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or other neurogenic conditions associated with his lumbar spine disability.

If the Veteran has radiculopathy of the lower extremities, the examiner should comment as to whether the Veteran's radiculopathy is productive of incomplete paralysis as opposed to complete paralysis, and if it is productive of incomplete paralysis, whether the condition is productive of mild, or moderate, or moderately severe, or severe (with marked muscular atrophy) impairment.

The examiner(s) must then provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) degenerative joint disease of the lumbosacral spine; and (b) arthritis of the right and left knee.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  If the Veteran does not meet the schedular criteria for TDIU under 4.16(a), and the VA examiner concludes that the Veteran is unemployable due to a service-connected disability(ies), the RO/AMC must then refer the Veteran's claim to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).

5.  After the above has been completed, review the claims file and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After undertaking any additional development deemed necessary, readjudicate the increased rating issue and adjudicate the TDIU claim.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.  No action is required by the Veteran until contacted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


